DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 10/26/2020 and RCE filed on 11/09/2020.
In the instant Amendment, claims 1, 11 and 15 have been amended; and claims1, 11 and 15 are independent claims.  Claims 1-15 have been examined and are pending.  This Action is made Non-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/09/2020 has been entered.


Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103(a) as being unpatentable  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tuvell et al., (hereinafter Tuvell) Pub. No.: US 2007/0240221 in view of Carback III et al., (hereinafter Carback), Pub. No.: US 2015/0363196 and in view of Sharma et al. (hereinafter Sharma), Pub. No.: US 2016/0154960.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuvell et al., (hereinafter Tuvell) Pub. No.: US 2007/0240221 in view of Carback III et al., (hereinafter Carback), Pub. No.: US 2015/0363196 and in view of Sharma et al. (hereinafter Sharma), Pub. No.: US 2016/0154960.

Referring to claim 1, Tuvell teaches a method for analyzing a malicious code of an electronic device, the method comprising: 
obtaining an executable file (para. 0345, 0351 and fig. 9, scan the target application code/obtaining an executable code); and
outputting a result of the identification (paras. 0022-0023, reporting system).

Tuvell does not explicitly disclose decompiling machine code of the executable file to collect suspected malicious code data from the executable file, before installing the obtained executable file; analyzing the decompiled machine code based on a probability model algorithm to identify presence of malicious code data.

However, in an analogous art, Carback teaches decompiling machine code of the executable file to collect suspected malicious code data from the executable file, before installing the obtained executable file; analyzing the decompiled machine code based on a probability model algorithm to identify presence of malicious code data (para. 0050and fig. 2, ‘the binary file 230 is decompiled using a decompiler 235 such as Fracture, which is a publicly available open source decompiler provided by Draper Laboratory. The decompiler 235 translates the machine code 230 into LLVM IR 250. For files that are obtained in binary form 210, which is machine code 230, they are decompiled using the decompiler 235 to obtain LLVM IR 250. Example embodiments can extract language-independent and ISA-independent artifacts from the LLVM IR.’).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Tuvell with the method and system of Carback, wherein decompiling machine code of the executable file to collect suspected malicious code data from the executable file, before installing the obtained executable file; analyzing the decompiled machine code based on a probability model algorithm to identify presence of malicious code data to provide users with a means to automate key aspects of the software development, maintenance, and repair lifecycle, including, for example, finding program flaws, such as bugs (errors (Carback: para. 0005).

Tuvell and Carback do not explicitly disclose the feature ‘before installing the obtained executable file on the electronic device’.

However, in an analogous art, Sharma teaches the feature ‘before installing the obtained executable file on the electronic device’ (paras. 0024-0029, 0035 and 0042, The risk-rating framework (RRF) helps in evaluating a risk or vulnerability of mobile computer applications before installing them on a user device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Tuvell and Carback with the method and system of Sharma, the feature ‘before installing the obtained executable file on the electronic device’ to provide users with a means for a risk-rating framework for mobile computer applications. The risk-rating framework (RRF) helps in evaluating a risk or vulnerability of mobile computer applications before installing them on a user device. (Sharma: para. 0024).

Referring to claim 2, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Carback further teaches wherein the decomposing of the machine code comprises  restoring a source code level of the executable file, and the suspected (Carback: para. 0050 and fig. 2).

Referring to claim 3, Tuvell, Carback and Sharma teach the method as claimed in claim 2. Tuvell further teaches wherein the machine code of the executable file comprises encrypted machine code (Tuvell : paras. 0020-0021).

Referring to claim 4, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Tuvell further teaches comprising analyzing the suspected malicious code data at a native source level by collecting a symbol table and a character constant of the executable file (Tuvell: para. 0021).

Referring to claim 5, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Carback further teaches wherein the decompiling decompiles the executable file into an intermediate representation (IR) code level using a low level virtual machine (LLVM) compiler for analysis of the suspected malicious code data at a native source level  (Carback: paras. 0050-0051 and fig. 2).

Referring to claim 6, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Tuvell further teaches comprising analyzing the suspected malicious code data based on metadata of the executable file and execution privilege information of the executable file within a mobile operating system (Tuvell: abstract and para. 0021).

Referring to claim 7, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Tuvell further teaches comprising analyzing the suspected malicious code data based on different information data inside the executable file through decoding, decompression, a check of a header file, and a comparison of byte values for each particular file so as to detect another executable file or a command hidden in another file format in the executable file (Tuvell: abstract, paras. 0019-0022).

Referring to claim 8, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Carback further teaches comprising normalizing the collected suspected malicious code data for input to the probability model algorithm (Carback: paras. 0050-0051 and fig. 2).

Referring to claim 9, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Tuvell further teaches wherein in the outputting of the identification, when malicious code data is identified to be present, at least one of type or probability information of the malicious code data is output (Tuvell: para. 0022-0023).

Referring to claim 10, Tuvell, Carback and Sharma teach the method as claimed in claim 1. Carback further teaches wherein the probability model algorithm is at least one of a deep learning engine, a support vector machine (SVM), and a neural network algorithm (Carback: para. 0089, classification of the codes).

Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/06/2021